DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 Response to Amendment
The Amendment filed on 2/17/2022 has been entered. Claims 1, 3-4, 23-28, and 30-33 remain pending in the application. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 11/5/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 23-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy (U.S. Patent no 5215528) further in view of Lilley (U.S. PG publication 20070073222) further in view of Vojtasek (U.S. Patent no 6280419). 
In regard to claim 1,
Purdy discloses a needle safety clip assembly (figure 2 and figure 5A, item 16; column 3, line 31-40), comprising: 
[AltContent: ][AltContent: textbox (Distal end of housing)][AltContent: textbox (Proximal end of housing)][AltContent: ][AltContent: textbox (Transverse upper wall portion)][AltContent: arrow]
    PNG
    media_image1.png
    673
    342
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (Second section)][AltContent: textbox (First section)][AltContent: rect][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    856
    480
    media_image2.png
    Greyscale


a housing (figure 2, item 38) having a proximal end (see figure 2 above), a distal end (see figure 2 above), a transverse upper wall portion (see figure 2 above; Examiner notes the portion labeled is a transverse upper wall portion as it extends across and is an upper portion relative to item 36 of the housing), and an aperture (figure 2 and 5a, item 42) adjacent the transverse upper wall portion (see figure 2); and 
a needle safety clip (figure 5A and 6a, item 58) engaging the proximal end to fix the clip on the housing (see figure 2 and 5a; column 3, line 8-16), the clip including a first section (see figure 5a above) extending axially above the transverse upper wall portion and downwardly into the aperture (see figure 5A and figure 2) and a second section (figure 5a above) distal from the first section (see figure 5A), which at a use position (position shown in figure 5A represented by the phantom/dotted lines showing item 63 and 65 pushing against the side of the needle) is pressed against a needle (column 3, line 28-30) and at a safety position (position shown in figure 5A represented by solid lines showing the needle 
Purdy fails to disclose wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end of the needle being secured, wherein the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle.

[AltContent: rect][AltContent: textbox (First section of clip)][AltContent: textbox (Second section of clip )][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    342
    535
    media_image3.png
    Greyscale

Lilley teaches a needle safety clip assembly (see figure 2A and 2B; Examiner notes the needle safety clip assembly is similar to the assembly of Purdy in that the second section is biased against the needle, see paragraph [0033] of Lilley), wherein the second section includes a slot (opening described in paragraph [0052]) to receive a guidewire therethrough in the safety position (position shown in figure 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Purdy to include wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end of the needle being secured, the slot having a width that is less than the diameter of the needle, as taught by Lilley, for the purpose of enabling use of a guidewire while still effectively shielding the user from the needle (paragraph [0052] of Lilley).
Purdy in view of Lilley is silent as to the shape of the slot and therefore is silent as to wherein the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle.
Vojtasek teaches a slot (figure 1, item 124 and 118) wherein the second section (figure 4, item 116) forms a closed end portion at a first end of the slot (see figure 1 and 4 wherein the first end is construed as the end forming opening 118) and an open portion (figure 1, item 124) at a second end of the slot (the second end of the slot is construed as end formed by item 124), the open portion having a width that is less than the diameter of the needle (column 5, line 40-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slot of Purdy in view of Lilley, which has a width that is less than the diameter of the needle, to include the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle, as taught by Vojtasek, for the purpose of ensuring that the slot is in alignment to enable the wire to extend through the needle and 
In regard to claim 3,
Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the second section flexes to allow the needle to pass through the housing and with the needle retracted past a distal end of the second section (see figure 5A of Purdy which shows the position of the second section before and after the needle has been withdrawn represented by the phantom/dotted lines and the solid lines thereby showing that the second section flexes to allow the needle to pass through the housing; column 3, line 28-40 of Purdy).
In regard to claim 4,
[AltContent: arrow][AltContent: rect][AltContent: textbox (Portion of proximal end that the first section wraps around)][AltContent: textbox (First section)][AltContent: connector]
    PNG
    media_image2.png
    856
    480
    media_image2.png
    Greyscale

Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 3, wherein the first section wraps around the proximal end of the housing to secure the needle safety clip to the housing (see figure 2 and 5a above of Purdy which shows the that the first section 
In regard to claim 23,
Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the first section engages a proximal transverse end portion (figure 5a, item 64 of Purdy) of the housing to secure the needle safety clip to the housing (see figure 2 and 5a of Purdy wherein part of the first section engages a proximal transverse end portion 64 of the housing to secure the needle safety clip to the housing).
In regard to claim 24,
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel walls)]
    PNG
    media_image4.png
    315
    242
    media_image4.png
    Greyscale

Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the first section includes at least one pair of parallel walls (see figure 6A, item 61 of Purdy; wherein two bifurcations 61 are included which are parallel to one another).
In regard to claim 25,
Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1.
Purdy in view of Lilley in view of Vojtasek fails to disclose wherein a terminal free end portion of the first section extends orthogonal to the needle.
[AltContent: connector][AltContent: textbox (Terminal free end portion)][AltContent: rect]
    PNG
    media_image5.png
    361
    256
    media_image5.png
    Greyscale

[AltContent: textbox (First section)][AltContent: connector][AltContent: rect]
    PNG
    media_image6.png
    881
    489
    media_image6.png
    Greyscale

A second embodiment of Purdy teaches wherein a terminal free end portion (see figure 6B above) of the first section (see figure 5B) extends orthogonal to the needle (see figure 5B wherein part of the terminal free end portion of the first section extends orthogonal to the needle).
Further, Purdy teaches that the needle safety clip of figure 5B/6B with a terminal free end portion of the first section extending orthogonal to the needle and the needle safety clip of figure 5A/6A could all be used to achieve the same result (column 3, line 17-20 of Purdy) and thus the needle safety clip of figure 5B/6B with a terminal free end portion of the first section extending orthogonal to the 
In regard to claim 26,
Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes at least one shelf (figure 5a, item 64 of Purdy; Examiner notes item 64 acts as a shelf as item 60 rests on item 64) and wherein the needle safety clip includes at least one wing (figure 5A and 6A, item 60 of Purdy) disposed on the at least one shelf (see figure 5A of Purdy).
In regard to claim 27,
[AltContent: arrow][AltContent: textbox (Distal transverse web)][AltContent: textbox (Contact surface)][AltContent: arrow]
    PNG
    media_image2.png
    856
    480
    media_image2.png
    Greyscale

Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes a distal traverse web (see figure 5A above of Purdy) having a contact surface (see figure 5A above of Purdy) that forms a stop for the second section of the needle 
In regard to claim 28,
Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the slot inhibits passage of the needle therethrough in the safety position (see paragraph [0052] of Lilley and the analysis of claim 1 above).
In regard to claim 30,
[AltContent: arrow][AltContent: rect][AltContent: textbox (Longitudinally-extending portion)][AltContent: textbox (First section)][AltContent: connector]
    PNG
    media_image2.png
    856
    480
    media_image2.png
    Greyscale

Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein a longitudinally-extending portion of the first section extends parallel to the needle (see figure 5A above of Purdy wherein a longitudinally-extending portion of the first section extends parallel to the needle when the needle is shielded as shown by the solid lines).

[AltContent: textbox (Longitudinally-extending portion)][AltContent: arrow][AltContent: connector][AltContent: textbox (Second section)][AltContent: rect]
    PNG
    media_image2.png
    856
    480
    media_image2.png
    Greyscale

Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein a longitudinally-extending portion of the second section extends parallel to the needle (see figure 5A above of Purdy wherein a longitudinally-extending portion of the second section extends parallel to the needle when the needle is shielded as shown by the solid lines).
In regard to claim 32,
[AltContent: textbox (Portion of needle)][AltContent: arrow]
    PNG
    media_image1.png
    673
    342
    media_image1.png
    Greyscale

Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes a lower transverse web (figure 2, item 36 of Purdy) that extends between the first section and the needle (see figure 2 and figure 5A, item 14a; Examiner notes a portion of the needle has been labeled above in which the lower transverse web extends between the first section and the portion of the needle labeled).
In regard to claim 33,
Purdy in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the first section forms a hook portion for fixing the clip on the housing (see figure 5A of Purdy and analysis above).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 23-28, and 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on page 7 of 7 that Purdy fail to remedy the deficiencies of Crawford. Purdy in view of Lilley (U.S. PG publication 20070073222) in view of Vojtasek (U.S. Patent no 6280419) teaches the limitations of claim 1 as amended and the limitations of the dependent claims as detailed above. No specific arguments 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783